Title: From George Washington to Colonel William Malcom, 29 August 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters White plains 29 Augt 1778
          
          I have recd yours of the 27th inclosing a weekly return of the Garrison. I observe that ten men of your small Regiment are upon
            furlough, I desire that they may be recalled as soon as the terms expire and that no
            more may be granted, during the active part of the Campaign. I have wrote to Govr
            Clinton and have desired him to call in from 500 to 1000 Militia to the Highlands, and I
            have no doubt of his complying to the utmost extent in his power. A Lieut. Colo. Brown of a Massachusets Regt of Militia has
            represented to me that the Regiment is deficient in Arms and wants to draw from the
            Continental Store. It is very probable this Regiment is one whose time of service is
            near expiring, and that they now want to get hold of public Arms.
          I have spoke to Genl Knox upon the subject of sending more Artillery Men to Fort
            Arnold, he tells me, that he cannot, without leaving part of the Artillery here
            unmanned, possibly spare any more. I shall desire the Qr Mr Genl to make an enquiry into
            the disturbance among the Artificers, and know by what authority their Wages have been
            raised to so extravagant a sum. I am &c.
        